IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

 

UNITED STATES OF AMERICA
Vv. CRIMINAL NO. 3:19-cr-164-C WR-LRA

HUMBERTO SALVADOR-LOPEZ

ORDER APPOINTING COUNSEL

The Defendant has satisfied the Court after appropriate inquiry that he (1) does not
wish to waive representation by counsel, and (2) is financially unable to obtain counsel.

IT IS ORDERED that the Federal Public Defender is appointed to represent the
Defendant for all further proceedings and shall remain in effect until terminated or a
substitute attorney is appointed or retained.

ORDERED, this the __ 7% “ay of

 

 

Se .
UNITED STATES MAGISTRATE JUDGE

 
